Citation Nr: 0006154	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a cardiovascular 
disorder, to include complaints of chest pain.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for a left elbow 
disorder.

6.  Entitlement to service connection for post menopausal 
bleeding.

7.  Entitlement to service connection for glaucoma.

8.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture to the second toe of the 
right foot.

9.  Entitlement to a disability rating in excess of 10 
percent for Caroli's disease with follicular cyst in the left 
kidney, irritable bowel syndrome with gastroenteritis.

10.  Entitlement to a disability rating in excess of 10 
percent for hypothyroidism (previously evaluated as thyroid 
dysfunction).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served approximately 34 years and 6 months of 
active duty until her retirement from military service in 
December 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was previously before the Board in May 1997, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO did not substantially comply with these remand 
directives.  For example, with respect to the various service 
connection claims currently on appeal, the veteran was to 
undergo medical examinations which were to provide opinions 
as to the etiology of the disability(ies) identified.  While 
the veteran did undergo several VA examinations following the 
Board's remand, no comments were obtained regarding the 
etiology of the disabilities currently on appeal except for 
the cardiovascular disorder claim.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court') held that a remand by the 
Board confers on a veteran or other claimant the right to VA 
compliance with the remand order and imposes on the Secretary 
a concomitant duty to ensure compliance with the terms of 
such an order.  However, in Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Furthermore, in 
the recent case of Roberts v. West, 13 Vet. App. 185 (1999), 
the Court indicated that the holding of Stegall does not 
apply in cases where the remand involved a claim that was not 
well grounded.  It is noted that the Board's previous remand 
did not make a specific finding as to whether or not the 
veteran's claims were well grounded.  Accordingly, if the 
veteran's various service connection claims are not well 
grounded, then the Board cannot order additional development 
regarding these issues, and any prior development ordered by 
the Board was in error.

It is also noted that when this case was previously before 
the Board in May 1997, it included the issues of entitlement 
to service connection for anemia, bilateral eye disabilities 
(to include hemorrhages and glaucoma), migraine headaches, 
tonsillitis, recurrent upper respiratory infections, 
residuals of a bilateral bunionectomies, gastroenteritis, and 
irritable bowel syndrome.  In the May 1997 decision, the 
Board denied service connection for anemia, and there is no 
evidence that the veteran appealed this decision to the 
Court.  The Board also granted service connection for 
bilateral conjunctivitis and remanded the issue of 
entitlement to service connection for glaucoma.  Following 
the Board's remand, the RO also granted service connection 
for recurrent upper respiratory infections, to include 
tonsillitis; and residuals of bilateral bunionectomies, in a 
November 1998 rating decision.  In view of the foregoing, 
these issues have been resolved and are not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

With respect to the gastroenteritis and irritable bowel 
syndrome claims, the RO noted in the November 1998 rating 
decision that these disabilities could not be evaluated 
separately from the service-connected Caroli's disease and 
follicular cyst in the left kidney as they involved the same 
body system; i.e. the digestive system.  Therefore, the 
overall digestive symptomatology was to be evaluated on the 
basis of the condition exhibiting the most prominent 
symptomatology.  See 38 C.F.R. §§ 4.14, 4.113, 4.114 (1999).

The appellant perfected an appeal on the issue of entitlement 
to service connection for glaucoma.  The RO did not list this 
issue in its most recent supplemental statement of the case.  
However, inasmuch as the Board has not entered a decision as 
to this issue, it remains in appellate status.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As stated above, the Board generally has no authority to 
order additional development prior to a determination that a 
claim is well-grounded, even when there is failure to comply 
with prior remand instructions.  Morton, supra; Epps, supra; 
Roberts, supra.  However, the Court has recognized that the 
law does require certain types of limited development prior 
to a finding of well-groundedness.  One such circumstance is 
when VA is considered to have constructive notice of medical 
records in its possession.  Pursuant to Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA has a pre-duty-to-assist obligation 
to obtain those records, and the failure of the RO or the 
Board to consider any such records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  See 
also VAOPGCPREC 12-95.  

In May 1997, the Board remanded the veteran's claim, in part, 
for the RO to request that the veteran identify all 
physicians and medical facilities from whom she had received 
treatment since 1994, and to obtain those records.  Following 
the Board's remand, the veteran reported in July 1997 that 
she had been treated at, among other places, the Audie Murphy 
VA Hospital in San Antonio, Texas, and the VA Outpatient 
Clinic (OPC), in Laredo, Texas.  Also, she reported that she 
had been treated at both of these facilities since January 
1994 to the present.  The Board acknowledges that VA medical 
treatment records are on file from December 1996 to March 
1997, as well as a report of a September 1994 VA 
hospitalization.  However, it is not clear from the record 
whether or not the RO sent a request for additional VA 
medical records to the Audie Murphy VA Hospital and/or the 
Laredo VA OPC.  Moreover, on a July 1998 VA general surgical 
examination, it was noted, among other things, that since a 
VA general surgical examination in August 1997, the veteran 
had been seen frequently at both Laredo and the Audie L. 
Murphy Memorial Veterans Hospital Clinics, apparently in 
regard to her Caroli's disease.  No records from this period 
appears on file from either of these VA medical facilities.

In circumstances such as these, the Board will not speculate 
as to the probative value, if any, of VA medical records not 
on file.  Since it is possible that these VA medical records 
may contain evidence that renders the veteran's various 
service connections claims well-grounded, the Board will 
defer making a determination on these issues until after the 
RO has obtained these VA records.

Moreover, with respect to the veteran's right toe, Caroli's 
disease, and hypothyroidism claims, the Board notes that, in 
general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claims for increased evaluations for her right toe 
fracture, Caroli's disease, and hypothyroidism are well-
grounded.  Because these claims are well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a).  Thus, even if there 
was no pre-duty-to-assist obligation to obtain medical 
records constructively in the possession of VA, a remand 
would still be required in the instant case for the right 
toe, Caroli's disease, and hypothyroidism claims in order to 
comply with the duty to assist.  

The Board also notes that the last VA examination for 
evaluation of the veteran's residuals of a right toe fracture 
was conducted in August 1997.  As this examination was 
conducted over two years ago, the Board is of the opinion 
that it might not accurately reflect the current severity of 
this service-connected disability.  Thus, the Board finds 
that a new examination is necessary.

The Board further notes that it has been held that a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case here 
with the right toe, Caroli's disease, and hypothyroidism 
claims, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Since the veteran's claims for 
compensable evaluations are from an initial rating award, the 
concept of "staged ratings," applies in the instant case.

The Board acknowledges that the veteran's case has been in 
adjudicative status for approximately six years, and it has 
already been remanded in the past.  Therefore, the Board 
wishes to assure the veteran that it would not be remanding 
her case again unless it was necessary to comply with due 
process, and that it is necessary for a full and fair 
resolution of her case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her various 
medical disabilities currently on appeal.  
After securing the necessary release, the 
RO should obtain those records not on 
file.  Even if the veteran does not 
respond to the RO's request, the record 
should document follow-up for the 
additional VA medical records indicated 
to be in existence at the Audie L. Murphy 
VA Hospital in San Antonio, Texas, and 
the VA Outpatient Clinic, in Laredo, 
Texas.

2.  After obtaining any additional VA 
medical records, the RO should make a 
determination as to whether or not the 
veteran's various service connection 
claims are well grounded.  If and only if 
the RO determines that these claims are 
well-grounded, then the veteran should be 
accorded medical examination(s) in order 
to determine the etiology of these 
disability(ies) pursuant to the 
directives of the May 1997 remand.

3.  The veteran should be scheduled for 
an examination to determine the current 
severity of her service-connected 
residuals of a right toe fracture.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  See Stegall, supra.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record.  In regard to the right 
toe, Caroli's disease, and hypothyroidism 
issues, the RO's decision should reflect 
consideration of the concept of "staged 
ratings" pursuant to Fenderson, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


